         Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 1 of 25




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    NANCY GIUSTO, individually and as
    surviving spouse, and NANCY GIUSTO, as
    administratrix of the estate of MICHAEL
    GIUSTO, deceased,
                                                           Civil Action No.
         Plaintiffs,                                      1:19-cv-00646-SDG
                         v.
    INTERNATIONAL PAPER COMPANY,
         Defendant.


                              OPINION AND ORDER

        This matter is before the Court on Defendant International Paper

Company’s (hereafter, IP) motion to exclude the opinions and testimony of

Plaintiffs’ expert Frank Ferrell [ECF 194]; IP’s motion to strike rebuttal opinions

offered by Ferrell [ECF 195]; IP’s motion for the apportionment of damages

[ECF 197]; and Plaintiffs’ motion to exclude the opinions and testimony of IP’s

expert Zdenek Hejzlar, Ph.D. [ECF 198]. After careful review of the record, the

Court enters the following Order.1




1     Plaintiff’s motion for oral argument on the motion to exclude Zdenek Hejzlar
      [ECF 221] is DENIED. Defendant’s motion for argument on its motion to
      exclude Frank Ferrell [ECF 223] is DENIED.
         Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 2 of 25




I.      BACKGROUND

        The Court incorporates by reference the facts of this case as set forth in its

June 3, 2021 Order.2

II.     DISCUSSION

        A.     IP’s Motion to Exclude the Opinions and Testimony of Frank
               Ferrell

        On February 4, 2020, Plaintiffs disclosed Frank Ferrell as an “expert in the

fields of safety, accident and injury prevention, hazard recognition and

rectification, industry standards, and the duties and responsibilities of mill owners

and operators in the paper and forest products industry.”3 Ferrell intends to offer

at least 14 separate opinions as to several issues of liability, such as the

reasonableness of IP’s and Michael Giusto’s actions on the day of the accident.4 On

October 6, 2020, IP filed its motion to exclude Ferrell’s opinions and testimony.5

On October 20, Plaintiffs filed a response in opposition.6 IP filed its reply on

November 13.7



2     ECF 240.
3     ECF 117, at 1-2.
4     See generally ECF 117-1 (Ferrell Expert Report).
5     ECF 194.
6     ECF 199.
7     ECF 218.
       Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 3 of 25




             1.      Legal Standard

      Federal Rule of Evidence 702 governs the admissibility of expert witness

evidence:

             A witness who is qualified as an expert by knowledge,
             skill, experience, training, or education may testify in the
             form of an opinion or otherwise if:

             (a) the expert’s scientific, technical, or other specialized
             knowledge will help the trier of fact to understand the
             evidence or to determine a fact in issue;

             (b) the testimony is based on sufficient facts or data;

             (c) the testimony is the product of reliable principles and
             methods; and

             (d) the expert has reliably applied the principles and
             methods to the facts of the case.

Fed. R. Evid. 702.

      Rule 702 requires “district courts to perform a ‘gatekeeping’ role concerning

the admissibility of expert testimony.” Seamon v. Remington Arms Co., LLC, 813 F.3d

983, 988 (11th Cir. 2016) (citing Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579,

597 (1993)). See also Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999) (holding

Daubert’s “gatekeeping obligation” applies to all types of expert testimony

described in Rule 702). The Court’s role is “to ensure that speculative, unreliable

expert testimony does not reach the jury under the mantle of reliability that

accompanies the appellation expert testimony.” Rink v. Cheminova, Inc., 400 F.3d
       Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 4 of 25




1286, 1291 (11th Cir. 2005) (quoting McCorvey v. Baxter Healthcare Corp., 298 F.3d

1253, 1256 (11th Cir. 2002)). But the Court must remain mindful to not “supplant

the adversary system or the role of the jury: vigorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof

are the traditional and appropriate means of attacking shaky but admissible

evidence.” Allison v. McGhan Med. Corp., 184 F.3d 1300, 1311 (11th Cir. 1999)

(quoting Daubert, 509 U.S. at 596).

      The Eleventh Circuit applies a three-part inquiry to adjudicate a Daubert

challenge:

             (1) whether the expert witness is qualified to testify
             competently regarding the matters he intends to address;

             (2) whether the methodology by which the expert
             witness reaches his conclusions is sufficiently reliable as
             determined by the sort of inquiry mandated in Daubert;
             and

             (3) whether the testimony assists the trier of fact, through
             the application of scientific, technical, or specialized
             expertise, to understand the evidence or to determine a
             fact in issue.

Moore v. Intuitive Surgical, Inc., 995 F.3d 839, 850–51 (11th Cir. 2021) (citing City of

Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562 (11th Cir. 1998)). The proponent

of the expert testimony shoulders the burden of establishing each element.

United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004).
       Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 5 of 25




             2.     Analysis

      According to IP, Ferrell should not be permitted to testify because his

opinions: (1) are not reliable, (2) would not be helpful to the trier of fact, and

(3) lack a factual foundation.

                    i.     The Reliability of Ferrell’s Opinions

      IP argues Ferrell’s opinions are not reliable because they constitute

unsubstantiated conclusions devoid of a meaningful methodology. Plaintiffs,

conversely, contend Ferrell’s opinions are reliable because they are based on his

review of the evidence and years of work experience.

      Rule 702 permits a witness to be qualified as an expert based on his or her

experience in the relevant field. Fed. R. Evid. 702. See also Frazier, 387 F.3d at 1260–

61 (“While scientific training or education may provide possible means to qualify,

experience in a field may offer another path to expert status.”). According to the

Advisory Committee Notes, “[i]n certain fields, experience is the predominant, if

not sole, basis for a great deal of reliable expert testimony.” Fed. R. Evid. 702

advisory committee’s note (2000 amends.). See also Maiz v. Virani, 253 F.3d 641, 669

(11th Cir. 2001) (“[T]here is no question that an expert may still properly base his

testimony on professional study or personal experience.”).
       Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 6 of 25




      But the “unremarkable observation that an expert may be qualified by

experience does not mean that experience, standing alone, is a sufficient

foundation rendering reliable any conceivable opinion the expert may express.”

Frazier, 387 F.3d at 1261 (emphasis in original). To the contrary, “while an expert’s

overwhelming qualifications may bear on the reliability of his proffered testimony,

they are by no means a guarantor of reliability.” Quiet Tech. DC-8, Inc. v. Hurel-

Dubois UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003). The proposed expert must still

articulate a basis for the proffered opinions; i.e., “explain how that experience leads

to the conclusion reached, why that experience is a sufficient basis for the opinion,

and how that experience is reliably applied to the facts.” Fed. R. Evid. 702 advisory

committee’s note (2000 amends.). What a proponent cannot do is establish

admissibility “merely by the ipse dixit of an admittedly qualified expert.” Frazier,

387 F.3d at 1261. See also Kumho, 526 U.S. at 157 (“[N]othing in either Daubert or the

Federal Rules of Evidence requires a district court to admit opinion evidence that

is connected to existing data only by the ipse dixit of the expert.”); Daubert, 509 U.S.

at 590 (“Proposed testimony must be supported by appropriate validation—i.e.,

‘good grounds,’ based on what is known.”); Frazier, 387 F.3d at 1261 (“[T]he

gatekeeping role requires a district court to make a reliability inquiry . . . the
       Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 7 of 25




expert’s bald assurance of validity is not enough.”) (quoting Daubert v. Merrell Dow

Pharms., Inc., 43 F.3d 1311, 1316 (9th Cir. 1995) (on remand)).

      Plaintiffs have offered Ferrell as an expert based solely on his experience.

A review of Ferrell’s report and curriculum vitae demonstrates that he is eminently

qualified to opine on certain industry standards relevant to this case. For example,

Ferrell possesses 38 years of first-hand experience implementing, managing, and

operating safety policies and procedures at large-scale paper and pulp mills for

Georgia-Pacific, LLC. Ferrell’s experience covers the entire spectrum, ranging

from performing more routine day-to-day operations as a laborer to the

effectuation of global safety programs as a manager and executive.

      As acknowledged by IP, Ferrell’s qualifications are not the crux of its

motion. Rather, IP contends his opinions are not reliable because Ferrell simply falls

back on his extensive work experience to offer unsubstantiated conclusions based

on the facts without articulating a sufficient basis for his reasoning. As recently

reaffirmed by the Eleventh Circuit:

             Qualifications and reliability remain separate prongs of
             the Daubert inquiry that answer two separate questions.
             A witness is qualified as an expert if he is the type of
             person who should be testifying on the matter at hand.
             An expert opinion is reliable if it was arrived at through,
             among other things, a scientifically valid methodology.
       Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 8 of 25




Moore, 995 F.3d at 852 (emphasis in original). For the reliability prong, courts

generally consider:

             (1) whether the expert’s methodology has been tested or
             is capable of being tested; (2) whether the technique has
             been subjected to peer review and publication; (3) the
             known and potential error rate of the methodology; and
             (4) whether the technique has been generally accepted in
             the proper scientific community.

Seamon, 813 F.3d at 988 (quoting McDowell v. Brown, 392 F.3d 1283, 1298 (11th Cir.

2004)). But the “[s]tandards of scientific reliability, such as testability and peer

review, do not apply to all forms of expert testimony.” Am. Gen. Life Ins. Co. v.

Schoenthal Fam., LLC, 555 F.3d 1331, 1338 (11th Cir. 2009) (citing Kumho, 526 U.S. at

151). As explained by the Eleventh Circuit:

             For nonscientific expert testimony, the trial judge must
             have considerable leeway in deciding in a particular case
             how to go about determining whether particular expert
             testimony is reliable. A district court may decide that
             nonscientific expert testimony is reliable based upon
             personal knowledge or experience.

Schoenthal, 555 F.3d at 1338 (citations omitted).

      Under this framework, the Court finds Ferrell’s opinions reliable. His report

indicates that he reviewed the substantial universe of discovery in this case and

formed his conclusions by applying relevant industry standards gleaned from his

years of experience in a niche area. The Eleventh Circuit has condoned the
       Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 9 of 25




admissibility of similar expert testimony as to key industry standards.

See Schoenthal, 555 F.3d at 1338 (“The district court did not abuse its discretion

when it determined that [the expert’s] education and experience qualified him to

testify as an expert about insurance industry standards.”). IP cites Federal Trade

Commission v. National Urological Group, Inc. for the general proposition that “one

may be considered an expert but still offer unreliable testimony.” No. 1:04-cv-3294-

CAP, 2017 WL 6759868, at *42 (N.D. Ga. Oct. 10, 2017) (quoting Quiet Tech, 326 F.3d

at 1342). See also Dukes v. Georgia, 428 F. Supp. 2d 1298, 1315 (N.D. Ga. 2016)

(“Accepting [proffered expert’s] experience alone as evidence of the reliability of

his statements is tantamount to disregarding entirely the reliability prong of the

Daubert analysis.”). But those cases are factually distinguishable. Ferrell

sufficiently supports his conclusions through citations to relevant evidence and

industry standards. This is persuasive indicia of reliability sufficient to pass

muster under Daubert.

                   ii.    Whether Ferrell’s Opinions Would Be Helpful to the
                          Trier of Fact

      IP next argues Ferrell’s opinions should be limited because some of them

would not be helpful to the trier of fact. To be admissible, an expert’s opinion must

“help the trier of fact to understand the evidence or to determine a fact in issue.”

Fed. R. Evid. 702(a). “The touchstone of this inquiry is the concept of relevance.”
      Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 10 of 25




Prosper v. Martin, 989 F.3d 1242, 1249 (11th Cir. 2021) (citing Daubert, 509 U.S. at

591). See also Allison, 184 F.3d at 1312 (stating proposed expert testimony must

“logically advance[ ] a material aspect of the proposing party’s case”).

The testimony must “concern matters that are beyond the understanding of the

average lay person”; for example, testimony “generally will not help the trier of

fact when it offers nothing more than what lawyers for the parties can argue in

closing arguments.” Prosper, 989 F.3d at 1249 (quoting Frazier, 387 F.3d at 1262–63).

      The Court agrees that several of Ferrell’s opinions are recharacterizations of

evidence or inferences derived from facts in the record. For example, Ferrell opines

that “[o]n and before March 12, 2018, International Paper conduced processes and

operations at the Flint River Mill that at times overwhelmed the capacity of the u-

drains in the utilities area.”8 Later, Ferrell states that “[p]rior to March 12, 2018,

International Paper and Evoqua were aware that the u-drains in the area of the fall

were prone to overflowing but nonetheless placed a 2-inch diameter hose across

the u-drains in the area in which pedestrians were known to walk.”9

These subjective portrayals of factual information would not assist the jury. They

concern matters within the understanding of an average citizen. Moreover, the


8   ECF 117-1, at 8 (Opinion 1).
9   Id. at 9 (Opinion 7).
      Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 11 of 25




jury members can draw their own conclusions from the facts and inferences in the

record. See Abramson v. Walt Disney World Co., 370 F. Supp. 2d 1221, 1225 (M.D. Fla.

2005) (“This circuit follows the generally accepted rule that expert testimony is

properly excluded when it is not needed to clarify facts and issues of common

understanding which jurors are able to comprehend for themselves.”) (collecting

cases).

      Given Ferrell’s qualifications and expert status, there is a greater risk of

prejudice to IP, as a jury may naturally afford his rendition of the facts heightened

weight. See, e.g., Hendrix v. Evenflo Co., 255 F.R.D. 568, 579 (N.D. Fla. 2009) (“When

the trier of fact is entirely capable of determining issues in the case without any

technical assistance from . . . experts, expert testimony is unhelpful and must be

excluded from the evidence. Otherwise, there is a risk the trier of fact will give the

expert testimony undue weight on account of its special status.”) (citation and

punctuation omitted). At bottom, Ferrell may not articulate his view of the facts

dressed up as expert testimony.

      IP requests that the Court preclude Ferrell from rendering opinions 1-4 and

7-14 on this basis. Some of Ferrell’s opinions—such as number one—consist solely

of his characterization of the facts. As such, he is excluded from rendering that

specific opinion. He is also excluded from rendering opinions 2 and 3 on this basis.
      Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 12 of 25




However, other of Ferrell’s opinions—such as number five—are a mixture of his

characterization of the facts and opinions that experts may legitimately offer. For

instance, Ferrell will be allowed to opine as to the relevant standard of care, such

as those expressed in parts of opinions 5, 6, 9, 10, and 11. Ferrell may also testify

as to opinion 14, since “[a]n expert may testify as to his opinion on an ultimate

issue of fact. An expert may not, however, merely tell the jury what result to

reach.” Montgomery v. Aetna Cas. & Sur. Co., 898 F.2d 1537, 1541 (11th Cir. 1990)

(citing Fed. R. Evid. 704). Moreover, an expert “may refer to the law in expressing

an opinion without that reference rendering the testimony inadmissible. . . . An

expert does not invade the court’s authority by discoursing broadly over the entire

range of the applicable law where the opinion is focused on a specific question of

fact.” Camacho v. Nationwide Mut. Ins. Co., 13 F. Supp. 3d 1343, 1366 (N.D. Ga. 2014)

(citing Specht v. Jensen, 853 F.2d 805, 809–10 (10th Cir. 1988) (en banc)) (cleaned up).

Thus, Ferrell’s discussions of various regulations in conjunction with his opinions

about industry standards are admissible. See, e.g., opinions 9, 10, and 11.

      The Court grants IP’s motion to the extent it seeks to exclude Ferrell’s

opinions that will not be helpful to the trier of fact as explained above, and cautions

Plaintiffs that Ferrell may not give his opinions as to how the underlying facts of

this case transpired. It is Plaintiffs’ responsibility in the first instance to offer only
      Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 13 of 25




those portions of Ferrell’s opinions that are consistent with Daubert. To the extent

the opinions expressed by Ferrell are not specifically addressed in this Order, IP

may raise this objection at trial at the time the testimony is offered.

                    iii.   Whether Ferrell’s Opinions Are Supported by an
                           Adequate Factual Foundation

      As a final catch-all argument, IP contends Ferrell’s opinions lack a proper

evidentiary foundation. An expert’s opinions must be supported by a sufficient

factual basis. Cook, 402 F.3d at 1111. See also Frazier, 387 F.3d at 1260 (stating that

Daubert “inherently requires the trial court to conduct an exacting analysis of the

foundations of expert opinions to ensure they meet the standards for admissibility

under Rule 702”). Like all aspects of the Daubert inquiry, the proponent bears the

“burden of laying the proper foundation for the admission of the expert

testimony . . . and admissibility must be shown by a preponderance of the

evidence.” Allison, 184 F.3d at 1306.

      IP first avers that some of Ferrell’s opinions are his version of facts and

inferences that a reasonable jury may—or may not—find for themselves. As stated

above, the Court agrees; Ferrell’s testimony shall be limited on this basis. Next, IP

argues Ferrell relies on inadmissible evidence to form his opinions. The Court

addressed certain categories of this evidence in the June 3, 2021 Order. As noted

there, some or all of this evidence may—or may not—ultimately be admissible.
       Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 14 of 25




For purposes of this Order, Rule 703 is on point: “If experts in the particular field

would reasonably rely on those kinds of facts or data in forming an opinion on the

subject, they need not be admissible for the opinion to be admitted.” The very facts

underlying this case fall within the purview of this rule. Whether these facts are

ultimately presented to the jury under Rule 703 is an issue better resolved closer

to trial.10 In sum, IP’s motion to exclude is GRANTED IN PART and DENIED IN

PART.

       B.     Plaintiffs’ Motion to Exclude the Opinions and Testimony of
              Dr. Zdenek Hejzlar

       On April 15, 2020, IP disclosed Dr. Hejzlar as an “expert in occupational

health and safety, human factors, and risk assessment.”11 Dr. Hejzlar intends to

offer at least 14 specific opinions on various facets of liability.12 On October 9,

Plaintiffs lodged a Daubert challenge to Dr. Hejzlar’s opinions and testimony.13 IP

filed a response in opposition on October 23.14 Plaintiffs filed a reply on November


10   Fed. R. Evid. 703 (“[I]f the facts or data would otherwise be inadmissible, the
     proponent of the opinion may disclose them to the jury only if their probative
     value in helping the jury evaluate the opinion substantially outweighs their
     prejudicial effect.”).
11   ECF 149, at 2.
12   ECF 149-1, at 26–27 (Hejzlar Expert Report).
13   ECF 198.
14   ECF 203.
       Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 15 of 25




16.15 Plaintiffs raise three primary arguments: that Dr. Hejzlar (1) is not qualified

to offer opinions about safety procedures in paper mills, (2) bases his opinions on

insufficient facts and data, and (3) proffers opinions that would not be helpful to

the trier of fact.

              1.     Dr. Hejzlar’s Qualifications

       To reiterate, although overlapping in their basic requirements the

qualification and reliability prongs of the Daubert test “remain distinct concepts

and the courts must take care not to conflate them.” Moore, 995 F.3d at 851

(quoting Frazier, 387 F.3d at 1260). As to qualifications, “expert status may be

based on knowledge, skill, experience, training, or education.” Frazier, 387 F.3d at

1261 (quoting Fed. R. Evid. 702). As a general matter, “Rule 702 takes a liberal

approach to expert witness qualification.” Leathers v. Pfizer, Inc., 233 F.R.D. 687, 692

(N.D. Ga. 2006).

       Plaintiffs argue Dr. Hejzlar is not qualified because he lacks experience

dealing with safety procedures in paper or pulping mills. Dr. Hejzlar possesses a

Ph.D. in occupational safety and health engineering.16 He has 28 years of




15   ECF 220.
16   ECF 149-1, at 34.
       Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 16 of 25




experience working in the premises and occupational safety fields.17 He also

directs projects in human factors systems involving occupational safety and health

hazards in industrial settings.18 Although Plaintiffs are correct that Dr. Hejzlar’s

credentials do not contain a specialized background in paper or pulping mills, the

Court disagrees that this renders him unqualified.

           Rule 702 and Daubert mandate that the subject matter of the witness’s

testimony match his or her area of proficiency. See, e.g., Bowers v. Norfolk S. Corp.,

537 F. Supp. 2d 1343, 1376 (M.D. Ga. 2007). But an “expert’s training does not

always need to be narrowly tailored to match the exact point of dispute in a case.”

Trilink Saw Chain, LLC v. Blount, Inc., 583 F. Supp. 2d 1293, 1304 (N.D. Ga. 2008).

See also Maiz, 253 F.3d at 665 (rejecting argument that proffered expert was

unqualified because he lacked experience in specific field of real estate

development). As summarized by one district court, “a witness qualified as an

expert in one subject may not offer expert testimony on another subject,” but

“[g]eneral knowledge in a field . . . is normally sufficient to qualify a witness as an

expert in that field’s specialties as well.” Goforth v. Paris, No. CIVA 5:02-cv-94 HL,

2007 WL 988733, at *3 (M.D. Ga. Mar. 30, 2007). See also Trilink, 583 F. Supp. 2d at


17   Id.
18   Id.
      Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 17 of 25




1304 (“[I]f there are gaps in an expert witness’s qualifications or knowledge, they

generally go to the weight of the witness’s testimony not its admissibility.”

(punctuation omitted).

      Given Dr. Hejzlar’s education and experience, the Court finds him qualified

to opine on issues of health and safety procedures in industrial settings.

Dr. Hejzlar’s proffered opinions are within the confines of his competency.

Requiring Dr. Hejzlar to possess specialized paper-and-pulping-mill experience as

a per se rule would eliminate Daubert’s “flexible and case specific” inquiry—Adams

v. Laboratory Corp. of America, 760 F.3d 1322, 1331 n.13 (11th Cir. 2014)—and

impermissibly “set a burden that is much too high.” Moore, 995 F.3d at 854.

Plaintiffs may probe Dr. Hejzlar’s lack of experience in paper and pulping mills

during cross examination. In sum, the Court finds that Dr. Hejzlar is sufficiently

qualified.

             2.    The Reliability of Dr. Hejzlar’s Opinions

      Plaintiffs’ next argument is that Dr. Hejzlar’s opinions are not reliable.

According to Plaintiffs, certain of Dr. Hejzlar’s opinions should be excluded

because they (1) purportedly contradict deposition testimony from certain of IP’s

employees or (2) are not based on his personal knowledge.
      Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 18 of 25




      Plaintiffs’ first argument is unpersuasive. Courts in this district routinely

find that any conflict between an expert’s proffered testimony and the underlying

evidence or facts goes to the weight—not admissibility—of the testimony.

E.g., Cameron v. Teeberry Logistics, LLC, No. 3:12-cv-181-TCB, 2013 WL 7874709, at

*4 (N.D. Ga. May 21, 2013); Mims v. Wright Med. Tech., Inc., No. 1:11-cv-213-TWT,

2012 WL 12835870, at *2 (N.D. Ga. May 11, 2012); Souder v. Floyd Cnty., Ga.,

No. CIV.A. 4:03-cv-0085-HLM, 2005 WL 6218033, at *6 (N.D. Ga. Mar. 22, 2005).

The Court agrees with this principle. The asserted inconsistencies here do not

present a proper basis for exclusion.

      Regarding Plaintiffs’ second argument, “relevant testimony from a qualified

expert is admissible only if the expert knows of facts which enable him to express

a reasonably accurate conclusion as opposed to conjecture or speculation.” Jones v.

Otis Elevator Co., 861 F.2d 655, 662 (11th Cir. 1988). Accordingly, an expert cannot

speculate as to an individual’s state of mind. See Omar v. Babcock, 177 F. App’x 59,

63 n.5 (11th Cir. 2006) (affirming district court’s decision to strike expert testimony

that “contain[ed] legal conclusions as to another person’s state of mind”); United

States ex rel. Raven v. Ga. Cancer Specialists I, P.C., No. 1:11-cv-00994-CAP, 2018 WL

11220441, at *4 (N.D. Ga. July 3, 2018) (excluding parties from “offering any state

of mind testimony via either expert at trial”); Tillman v. C.R. Bard, Inc., 96 F. Supp.
       Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 19 of 25




3d 1307, 1326 (M.D. Fla. 2015) (excluding expert testimony that offered opinions

on party’s “intent, state of mind, or motivations”).

       In opinion 6, Dr. Hejzlar posits:

              On March 12, 2018, the information and warnings
              provided by IP did not influence the decisions of
              Mr. Giusto, who did not act in a manner consistent with
              his training and experience that day. Mr. Giusto, for
              unknown reasons, violated those rules, and his
              violations caused him to be present and get injured in a
              restricted operations area of the Powerhouse, where he
              was not authorized to be working on the day of his
              incident.19

This opinion offers speculation as to Michael Giusto’s state of mind prior to his

fall. This is an issue reserved for the jury’s determination based on its view of the

facts and inferences in the record. Accordingly, Dr. Hejzlar may not offer this

opinion.

              3.    Whether Dr. Hejzlar’s Opinions Would Be Helpful to the
                    Trier of Fact

       Plaintiffs’ final argument is that certain of Dr. Hejzlar’s opinions are outside

the scope of admissible expert testimony and, therefore, would not assist the trier

of fact. As stated above, expert testimony is unnecessary—and potentially

prejudicial—if it is simply a recasting of record facts and evidence that an average



19   ECF 149-1, at 26.
       Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 20 of 25




person may understand. E.g., Prosper, 989 F.3d at 1249; Frazier, 387 F.3d at 1262–

63; Abramson, 370 F. Supp. 2d at 1225; Hendrix, 255 F.R.D. at 579. Several of Dr.

Hejzlar’s opinions fall into this category. For example, Dr. Hejzlar opines that

“[t]he path that [Michael Giusto] took from his truck was not a shortcut to the

Powerhouse elevator.”20 He also posits that “[t]he ‘hazardous liquid’ that was

allegedly present on the day of the incident would have been obvious to anyone

who encountered it.”21 These subjective characterizations concern matters easily

discernable by the jury and offer nothing more than what legal counsel may argue

at trial. Therefore, Dr. Hejzlar may not testify as to opinions 4, 8, 9, 10, 11, 12, 13,

and 14 in his report. In sum, Plaintiffs’ motion to exclude is GRANTED IN PART

and DENIED IN PART.

           C.     IP’s Motion to Strike Frank Ferrell’s Rebuttal Opinions

           Plaintiffs have also offered Frank Ferrell as an expert to rebut Dr. Hejzlar’s

opinions. Ferrell offers seven rebuttal opinions.22 On October 6, IP filed its motion

to strike Ferrell’s rebuttal opinions.23 Plaintiffs filed a response in opposition on




20   Id. at 27.
21   Id.
22   ECF 177-1, at 4-9 (Ferrell Rebuttal Report).
23   ECF 195.
       Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 21 of 25




October 20.24 IP filed its reply on November 13.25 IP contends Ferrell’s rebuttal

expert report should be stricken because it purportedly (1) contains new

information not responsive to Dr. Hejzlar’s report and (2) was untimely filed.

       Rule 26(a)(2)(D)(ii) permits a party to file a rebuttal expert report “if the

evidence is intended solely to contradict or rebut evidence on the same subject

matter identified by another party under Rule 26(a)(2)(B) or (C), within 30 days

after the other party’s disclosure.” Fed. R. Civ. P. 26(a)(2)(D)(ii). Although the

Federal Rules of Civil Procedure and Eleventh Circuit have not defined or clarified

“the term same subject matter, [ ] other courts have construed it broadly.” Fuller v.

SunTrust Banks, Inc., No. 1:11-cv-784-ODE, 2019 WL 5448206, at *22 (N.D. Ga. Oct.

3, 2019) (punctuation omitted). But see Plantation Pipe Line Co. v. Associated Elec. &

Gas Ins. Servs. Ltd., No. 1:09-cv-1260-SCJ, 2011 WL 13143562, at *2 (N.D. Ga. Nov.

10, 2011) (“There appears to be an absence of direct, binding authority on how to

properly interpret the rebuttal language of Federal Rule of Civil Procedure 26.

Various courts have interpreted the language broadly, while other courts have

interpreted the language narrowly.”). The Court is permitted to “exercise [its]

discretion and judgment in determining if a rebuttal expert report addresses the


24   ECF 200.
25   ECF 219.
      Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 22 of 25




same subject matter as the opposing party’s initial expert report.” ITT Corp. v.

Xylem Grp., LLC, No. 1:11-cv-3669-WSD, 2012 WL 12871632, at *3 (N.D. Ga. Oct.

15, 2012) (collecting cases). However, a party’s ability to “submit a rebuttal expert

report is not license to expand its case-in-chief,” as a “[r]ebuttal is for the purpose

of contradicting an opinion.” Gaddy v. Terex Corp., No. 1:14-cv-1928-WSD, 2017 WL

3276684, at *3 (N.D. Ga. Aug. 2, 2017). Put another way:

             Rebuttal expert reports are proper if they contradict or
             rebut the subject matter of the affirmative expert report.
             They are not, however, the proper place for presenting
             new arguments. If the purpose of expert testimony is to
             contradict an expected and anticipated portion of the
             other party’s case-in-chief, then the witness is not a
             rebuttal witness or anything analogous to one.
             Rather, rebuttal expert testimony is limited to new
             unforeseen facts brought out in the other side’s case.

Reese v. CSX Transp., Inc., No. CV 118-215, 2020 WL 5740253, at *12 (S.D. Ga. Sept.

24, 2020).

      In ITT Corporation v. Xylem Group, LLC, the district court denied a motion to

strike a rebuttal expert report, even though its opinions and conclusions were

“similar, but [contained] nuanced differences” that addressed the “subject

matter . . . in different ways.” 2012 WL 12871632, at *5. Specifically, the court found

persuasive that “[t]his is not a case where the rebuttal reports are not offered to

rebut the subject matter of the expert opinions offered by Plaintiffs and it is not an
       Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 23 of 25




attempt by Defendant to present new legal theories or better experts than those it

identified initially.” Id.

       As Plaintiffs acknowledge, Ferrell’s rebuttal report offers new opinions not

raised in either his initial report or Dr. Hejzlar’s report. For example, in his rebuttal

report, Ferrell states that “IP failed to properly mark pipes and tanks in the utilities

area, in direct violation of accepted industry standards.”26 This is the first reference

to marking pipes and tanks. However, this opinion touches on the same subject

matter as the two prior reports; i.e., the adequacy and reasonableness of IP’s safety

procedures. One of Dr. Hejzlar’s key opinions is that “[t]he Flint River Mill’s Safety

and Health Program properly mitigated the hazards inherent at a pulp mill

through industry-recognized controls.”27 Ferrell’s opinions fit within the contours

of Dr. Hejzlar’s assessment as to constitute a proper rebuttal. Additionally, over

five months after Ferrell filed his initial report, the Court specifically ordered IP to

permit Plaintiffs a second inspection of the Mill for the purpose of observing areas

discussed by Dr. Hejzlar’s report for which Plaintiffs did not originally have




26   ECF 177, at 5.
27   ECF 149-1, at 27.
         Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 24 of 25




access.28 Like ITT Corporation, the Court finds Ferrell’s rebuttal opinions

appropriate under the circumstances.

         IP next argues Ferrell’s rebuttal report was untimely. In its April 23, 2020

Amended Scheduling Order, the Court set the deadline for rebuttal expert reports

as August 11, 2020.29 Plaintiffs timely filed Ferrell’s rebuttal report on that date.

Notwithstanding, IP advances a timeliness argument on the theory that Ferrell’s

rebuttal opinion is not actually a rebuttal opinion, but a new assessment of

substantive facts. As stated above, the Court disagrees. Thus, Plaintiffs timely filed

Ferrell’s rebuttal report. IP’s motion to strike is DENIED.30

III.     CONCLUSION

         IP’s motion to exclude the opinions and testimony of Frank Ferrell [ECF 194]

is GRANTED IN PART and DENIED IN PART; Plaintiffs’ motion to exclude the

opinions and testimony of Dr. Hejzlar [ECF 198] is GRANTED IN PART and

DENIED IN PART; IP’s motion to strike Ferrell’s rebuttal opinions [ECF 195] is




28     ECF 169.
29     ECF 151.
30     IP also argues some of Ferrell’s rebuttal opinions are largely duplicative of his
       initial opinions. Even if the rebuttal opinions touch on the same issues, the
       Court concludes that this is not a persuasive reason to wholesale exclude
       certain opinions in the rebuttal report.
     Case 1:19-cv-00646-SDG Document 255 Filed 08/13/21 Page 25 of 25




DENIED; and the parties’ motions for oral argument on their respective motions

to exclude [ECF 221, 223] are DENIED.

SO ORDERED this the 13th day of August 2021.



                                                 Steven D. Grimberg
                                           United States District Court Judge
